GULOTTA, Judge.
In an open account case where the affidavit of correctness of the account is executed by an officer of the plaintiff corporation and refers to invoices attached to the petition showing receipt of merchandise by defendant from a corporation other than the plaintiff corporation, no prima facie proof has been established to support a default judgment in favor of plaintiff.1 CCP 681; CCP 690; CCP 1702; Eddie’s Hardware, Inc. v. Rago, 320 So.2d 276 (La.App. 4th Cir. 1975); Carboline Co. v. Hymel 335 So.2d 45 (La.App. 4th Cir. 1976).
Accordingly, the judgment is reversed and set aside. The matter is remanded for further proceedings.
REVERSED AND REMANDED.

. The affidavit of correctness of the account is signed by the Executive Vice-President of A. Baldwin and Co., Inc., plaintiff, and refers to invoices attached to the petition. The invoices are of Southern Steel and Aluminum Corp. and indicate that the merchandise was sold by Southern Steel to the defendant company. Neither the petition, the invoices nor the affidavit shows any connection between Southern Steel and the plaintiff corporation.